249 F.2d 95
Clay MARLETTE, Appellant,v.UNITED STATES of America, Appellee.
No. 7476.
United States Court of Appeals Fourth Circuit.
Argued Oct. 7, 1957.Decided Oct. 18, 1957.

Clay Marlette, pro se.
Robert L. Gavin, Asst. U.S. Atty., Greensboro, N.C.  (Edwin M. Stanley, U.S. Atty., and H. Vernon Hart, Asst. U.S. Atty., Greensboro, N.C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is another appeal from the denial of a motion under 28 U.S.C. 2255 to set aside a sentence of imprisonment by the same prisoner who brought the appeal in Marlette v. United States, 4 Cir., 237 F.2d 228.  The point here presented is the same as that presented by the former appeal and nothing need be added to what was there said.  There is nothing uncertain about the sentence, as argued by appellant; and, as we pointed out in our opinion in the former appeal, a general sentence of ten years would be upheld, where there was a plea of guilty to four counts of an indictment, each of which warranted a five year sentence, or a total of twenty years for the four counts.  See, also, Hamilton v. United States, 4 Cir., 204 F.2d 927, 928; Neely v. United States, 4 Cir., 2 F.2d 849.


2
Affirmed.